NUMBER 13-22-00061-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


SANTOS VALENTIN RAMOS,                                                                   Appellant,

                                                   v.

TAYLOR LEANN SHAFER,                                                                       Appellee.


                       On appeal from the 377th District Court
                             of Victoria County, Texas.


                         ORDER REINSTATING APPEAL

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

        This cause is before the Court on appellant’s motion to reinstate appeal. 1 This

Court issued a memorandum opinion and judgment dismissing this appeal for want of




        1  On May 27, 2022, the Clerk of the Court sent notice indicating the Court was construing this
motion as a motion for rehearing. However, the Court is proceeding with the motion as entitled (motion to
reinstate); for clarity, full consideration was given to appellee’s response.
prosecution on May 26, 2022.

        The Court, having fully examined and considered appellant’s motion and

appellee’s response, is of the opinion that, in the interest of justice, appellant’s motion

should be granted.

        Accordingly, we grant appellant’s motion to reinstate the appeal. We withdraw our

previous memorandum opinion and judgment and reinstate the appeal. The clerk’s record

was originally due on March 16, 2022, but has not been filed. See TEX. R. APP. P. 35.1(a).

Appellant shall pay the clerk’s fees for preparation of the record, or make satisfactory

arrangements to pay those fees, such that the clerk’s record is filed within thirty (30) days

from the date of this order. See TEX. R. APP. P. 35.3(c) (“The appellate court must allow

the record to be filed late when the delay is not the appellant’s fault, and may do so when

the delay is the appellant’s fault.”). 2 Appellant’s brief will be due thirty (30) days after the

clerk’s record has been filed with this Court. See TEX. R. APP. P. 38.6(a).


                                                                         PER CURIAM

Delivered and filed on the
8th day of June, 2022.




       2 Appellant represents in his motion that he paid the clerk’s fees for preparation of the record on

May 27, 2022.


                                                    2